OPINION OF THE COURT
Per Curiam.
By decision and order on motion of this Court dated May 15, 2012, the Grievance Committee for the Ninth Judicial District (hereinafter the Grievance Committee) was authorized to institute and prosecute a disciplinary proceeding against the respondent based upon a verified petition dated January 23, 2012, the respondent was directed to serve and file an answer to the petition within 20 days of service upon him of the decision and order, and a Special Referee was appointed to hear and report. That branch of the Grievance Committee’s motion which was to suspend the respondent pursuant to 22 NYCRR 691.4 (1) (1) (i), (ii) and (iii) was denied.
The verified petition dated January 23, 2012 contains seven charges of professional misconduct alleging that the respondent, inter alia, failed to promptly disburse funds held in escrow, failed to cooperate with the Grievance Committee, failed to respond to communications from clients, neglected legal matters entrusted to him, failed to file a retainer and/or closing statement as required, and failed to account for funds he received as a fiduciary.
On May 23, 2012, the respondent was personally served with a copy of the decision and order dated May 15, 2012, together with notice of its entry, as well as a copy of the verified petition dated January 23, 2012. More than 20 days have elapsed without an answer to the petition, as directed, or a request for an adjournment.
The Grievance Committee now moves to deem the charges against the respondent established, and to impose such discipline upon him as the Court deems appropriate, based upon his default. The respondent has neither opposed the Grievance Committee’s motion nor interposed any response thereto.
Accordingly, the Grievance Committee’s motion is granted, the charges in the verified petition are deemed established and, effective immediately, the respondent is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law.
Eng, P.J., Mastro, Rivera, Skelos and Balkin, JJ., concur.
Ordered that the motion of the Grievance Committee for the Ninth Judicial District is granted; and it is further,
*201Ordered that, pursuant to Judiciary Law § 90, effective immediately, the respondent, F. Hollis Griffin, Jr., admitted as Francis H. Griffin, Jr., is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent, F. Hollis Griffin, Jr., admitted as Francis H. Griffin, Jr., shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, the respondent, F. Hollis Griffin, Jr., admitted as Francis H. Griffin, Jr., is commanded to desist and refrain from (1) practicing law in any form, either as principal, agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if the respondent, F. Hollis Griffin, Jr., admitted as Francis H. Griffin, Jr., has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).